***********
And it appearing to the Commission that the minor children Avery Allen Evans and Devin John Muller have resided in, and relocated to, several locations in North Carolina and South Carolina and it further appearing that the minor children Carnell Antonio Muller and *Page 2 
Justin Lamar Muller now reside in South Carolina. The parties have agreed that any court of appropriate jurisdiction in the county in which the minor children Avery Allen Evans and Devin John Muller reside shall appoint a fit and proper person as conservator or guardian for Avery Allen Evans and Devin John Muller. Defendants have consented to pay the filing fee, annual bond and accounting fees required under law. The parties previously agreed that Melvin McLemore is a fit and proper person to be appointed conservator by the Court in the county in which the minor children Justin Lamar Muller and Carnell Antonio Muller reside in South Carolina.
NOW THEREFORE Paragraph 3 of the October 27, 2005, Opinion and Award is hereby AMENDED as follows:
3. "All benefit payments to the minor children Avery Allen Evans and Devin John Muller shall be made for the use, benefit and maintenance of said minor child to an appropriate person duly appointed as conservator or guardian by a court of appropriate jurisdiction, in the county in which Avery Allen Evans and Devin John Muller reside. All benefit payments to the minor children Justin Lamar Muller and Carnell Antonio Muller shall be made for the use, benefit and maintenance of said minor children to Melvin McLemore or other appropriate person appointed as conservator by the Court in the county in which the children reside in South Carolina. All benefits accrued up to and including the filing date of this Opinion and Award shall be paid in a lump sum."
All other portions of the October 27, 2005, Opinion and Award shall STAND AS WRITTEN. The Amended Opinion and Award filed January 30, 2007, is HEREBY RESCINDED.
  This 20th day of June, 2007. *Page 3
S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/______________________ BUCK LATTIMORE CHAIRMAN
  S/______________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1